tcmemo_2007_355 united_states tax_court william and cathy a bennett petitioners v commissioner of internal revenue respondent docket no filed date jeffrey d moffatt for petitioners valerie l makarewicz for respondent memorandum opinion swift judge respondent determined a deficiency of dollar_figure in petitioner william bennett’ sec_2002 self-employment taxes unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure all references to petitioner in the singular are to petitioner william bennett the issue for decision is whether petitioner timely filed a proper ministerial exemption under sec_1402 from self- employment_taxes on net_income petitioner received in as a minister background some of the facts have been stipulated and are so found at the time the petition was filed petitioners resided in lake hughes california on date petitioner was commissioned and licensed as a senior pastor of the neenach bible church regarding petitioners’ through federal_income_tax returns and self-employment_tax liabilities reflected in the table below are the dates on which petitioners’ joint federal_income_tax returns were filed the net_income petitioner received each year as a minister of the neenach bible church and the self-employment taxes petitioner reported and paid in relation thereto also reflected in the table below are whether petitioner with each federal_income_tax return filed a form_4361 application_for exemption from self-employment_tax for use by ministers members of religious orders and christian science practitioners or a letter to respondent in lieu of a form_4361 and whether the form_4361 or the letter included statements respondent’s not processed not processed not processed certifying that petitioner was opposed to acceptance of public retirement insurance such as social_security and that petitioner had informed the neenach bible church of his opposition to such public retirement insurance lastly reflected in the table below is an indication of whether respondent acted on petitioner’s form_4361 or letter petitioners’ filed tax returns included statements filing ministerial se taxes related opposing informing year date income paid letter dollar_figure -0- yes no yes yes insurance church action big_number dollar_figure no yes no no big_number -0- yes yes yes yes not filed - - - - - - - big_number -0- yes yes yes ye sec_2002 big_number -0- yes no yes yes not processed denied as untimely2 although there is some confusion as to the precise amount of ministerial income reported on petitioners’ joint federal_income_tax return the parties stipulated that petitioner in received as a minister net self-employment_income of dollar_figure or more while it does not affect our decision it is unclear why respondent did not process petitioner’s forms or letters for and as reflected in the table above in and petitioner received net ministerial income of dollar_figure or more and for petitioner reported and paid self-employment taxes thereon petitioners’ joint federal_income_tax return and the related form_4361 were not filed until date the letter petitioner filed with petitioners’ joint federal_income_tax return on date did not include statements certifying that petitioner was opposed to the acceptance of public retirement insurance and that petitioner had informed the neenach bible church of his opposition thereto and with the filing of petitioners’ joint federal_income_tax return petitioner did not report or pay any self-employment taxes on the dollar_figure ministerial income he received in on date respondent mailed to petitioners a letter relating to petitioners’ federal_income_tax return stating that the due_date for petitioner to timely file a form_4361 had been date that the form_4361 petitioner filed with hi sec_2002 tax_return was therefore untimely and that petitioner’s request for a ministerial exemption from self- employment_taxes was not approved on date respondent mailed to petitioners a notice_of_deficiency relating to petitioners’ joint federal income taxes in which respondent determined a deficiency of dollar_figure based on self-employment taxes allegedly due on petitioner’ sec_2002 net_income as a minister discussion income earned by an individual in the performance of services as a nonemployee ordained commissioned and licensed minister of a church is subject_to self-employment taxes unle sec_1 the record herein does not indicate whether respondent determined tax deficiencies against petitioner for self- employment_taxes relating to years prior to the individual qualifies under sec_1402 for an exemption therefrom see sec_1402 c e sec_1402 and the related regulations provide specific procedures to be followed by ministers who wish to qualify for exemption from self-employment taxes first a form_4361 or comparable letter is required to be filed by a minister no later than the due_date including extensions applicable to the filing of the minister’s federal_income_tax return for the second year in which the minister receives dollar_figure or more of net self-employment_income relating to his or her ministerial duties sec_1402 the time limitation imposed by sec_1402 is mandatory and is to be complied with strictly 89_tc_922 sec_1_1402_e_-3a income_tax regs second a form_4361 or letter in lieu thereof is to include a statement certifying that the minister is conscientiously or on religious principles opposed to the acceptance of public insurance such as social_security sec_1402 third a form_4361 or letter is to include an additional statement certifying that the minister has informed the ordaining commissioning or licensing body of the church of which he is a minister that he is opposed to such insurance id if a minister timely files and if respondent approves a form_4361 the approved ministerial exemption will be retroactively effective for the first years for which the minister received ministerial net_income from self-employment of dollar_figure or more and will remain effective for all subsequent taxable years sec_1402 an approved ministerial exemption is irrevocable id respondent may accept from a minister in lieu of a form_4361 a letter if the letter is timely filed and if the letter includes the required certification statements audit internal_revenue_manual cch sec_4 at big_number petitioner bears the burden_of_proof to establish that a form_4361 or letter was timely filed rule a treadway v commissioner tcmemo_1984_153 a timely filed form_4361 must be formally approved by respondent through a verification process sec_1402 sec_1_1402_e_-5a income_tax regs an approved ministerial exemption is irrevocable unless a minister after date elects to revoke a previously approved ministerial exemption ticket to work and work incentives improvement act of publaw_106_170 113_stat_1910 petitioners make no argument that petitioners qualify under sec_7491 for a shift in the burden_of_proof petitioner claims that in or around he first and timely filed with respondent a form_4361 that it was approved by respondent that it was irrevocable and therefore that petitioner is entitled to exemption from self-employment taxes on his net ministerial income received in alternatively petitioner claims that even if respondent never received the form_4361 petitioner allegedly filed with respondent in because respondent indicated in his date letter to petitioner an date due_date for petitioner to timely file a form_4361 respondent should be held to that date and the form_4361 and letter that petitioner filed on date with his joint federal_income_tax return should have been treated as timely should have been approved by respondent and should be effective to exempt petitioner’ sec_2002 net ministerial income from self-employment taxes respondent disputes that petitioner in filed a form_4361 and that respondent ever has approved any form_4361 filed by petitioner further respondent claims that because petitioner’s ministerial income in both and exceeded dollar_figure date was the due_date for petitioner timely to file a proper form_4361 and that because petitioner by that date did not file a we note that the record contains no evidence that petitioner in received ministerial income timely form_4361 or equivalent letter with the required certification statements petitioner’ sec_2002 net_income as a minister does not qualify for exemption from self-employment taxes the record before us does not establish that petitioner in filed a form_4361 petitioner’s evidence and testimony are inconsistent as to petitioner’s alleged filing of a form_4361 petitioner produced no documentation to corroborate that in he filed a form_4361 respondent searched relevant files in respondent’s ministerial unit in respondent’s philadelphia service_center which processes all forms filed with respondent and which maintains individual folders containing forms relating to petitioner and to other ministers the folder relating to petitioner does not contain any form_4361 filed by petitioner in respondent also conducted a search of his other files and archives for petitioner’s allegedly filed form_4361 but respondent’s search yielded no form_4361 filed by petitioner in petitioner relies on evidence from the social_security administration ssa indicating that petitioner contributed to social_security and paid employment_taxes for every year since except for and petitioner alleges that the fact that he failed to pay employment_taxes in some years proves that petitioner in must have received an approved ministerial exemption however petitioner’s failure to pay employment_taxes in some years could be attributed to a number of reasons eg unemployment the fact that petitioner for actually reported and paid self-employment taxes of dollar_figure on his ministerial income cuts against petitioner’s claim that petitioner himself believed that in he had filed a form_4361 that was approved by respondent and that he understood he was exempt from self-employment taxes on his ministerial income for all later years further after approving or disapproving a form_4361 respondent is to submit to the ssa a copy of the approved or disapproved form_4361 and there is in evidence a certificate of lack of record from the ssa indicating that the ssa has no record of any form_4361 filed by petitioner in petitioner argues incorrectly that petitioner’s due_date for filing a form_4361 was date not date petitioner’s argument is based on respondent’s date letter disapproving petitioner’s filed form_4361 for and stating incorrectly that the deadline for petitioner to file a form_4361 had been the due_date for petitioner’s federal_income_tax return ie date while it is unclear why respondent’s date letter provided an incorrect due_date it is clear from the record and it has been stipulated by the parties that in and petitioner received as a minister net self-employment_income of dollar_figure or more accordingly respondent’s position is correct that date the due_date for petitioners’ federal_income_tax return being the second year in which petitioner received net ministerial income of dollar_figure or more was the due_date for petitioner timely to file a proper form_4361 or letter petitioner has failed to establish that petitioner on or before date filed with respondent a proper form_4361 or letter and we discern no basis for holding respondent to the date due_date incorrectly set forth in respondent’s date letter relating to a later year ie to as stated with regard to the record before us does not establish that petitioner in filed a form_4361 or letter with respondent the forms and letters relating to petitioners’ and tax returns were all either untimely filed after the date due_date or did not include the required certification statements and therefore properly were not approved by respondent because respondent did not process petitioner’s forms or letters relating to petitioners’ and federal_income_tax returns these forms and letters were effectively not approved by respondent petitioner possesses several additional copies of different forms prepared and signed by petitioner and dated prior to date but petitioner has produced no evidence that these forms were ever properly addressed stamped mailed and filed by petitioner with respondent prior to date because petitioner has failed to establish that he ever timely filed a proper form_4361 or letter to qualify for a ministerial exemption from self-employment taxes we conclude that petitioner’ sec_2002 net_income as a minister is not exempt from self-employment taxes to reflect the foregoing decision will be entered for respondent
